Case: 14-1847    Document: 2     Page: 1   Filed: 10/03/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          RADCLIFFE BANCROFT LEWIS,
               Plaintiff-Appellant,

                            v.

     THE GOVERNMENT OF THE DISTRICT OF
      COLUMBIA, JEFFREY S. DEWITT, CHIEF
 FINANCIAL OFFICER, VINCENT C. GRAY, MAYOR
 OF THE DISTRICT OF COLUMBIA, COUNCIL FOR
   THE DISTRICT OF COLUMBIA, FEDERAL CITY
  COUNCIL, CONGRESS OF THE UNITED STATES,
 AND ERIC H. HOLDER, JR., ATTORNEY GENERAL
            OF THE UNITED STATES,
               Defendants-Appellees.
              ______________________

                       2014-1847
                 ______________________

    Appeal from the United States District Court for the
District of Columbia in No. 1:14-cv-01453-UNA, Judge
James E. Boasberg.
                ______________________
                       PER CURIAM.
                       ORDER
    Upon review, it appears that this court lacks jurisdic-
tion over this recently-docketed appeal.
Case: 14-1847        Document: 2     Page: 2   Filed: 10/03/2014



2                        LEWIS   v. GOVERNMENT OF THE DISTRICT



   This case appears to involve a complaint to seize
$66,313,588.85 from the Government of the District of
Columbia. This court is a court of limited jurisdiction,
which does not appear to include jurisdiction over this
matter. 28 U.S.C. § 1295.
      Accordingly,
      IT IS ORDERED THAT:
    (1) Absent a response from the parties within 14 days
of the date of this order, this appeal will be transferred to
the United States Court of Appeals for the District of
Columbia Circuit pursuant to 28 U.S.C. § 1631.
      (2) The briefing schedule is stayed.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


s30